Citation Nr: 0810744	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-37 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, L5-S1, with herniated nucleus pulposus and 
myofascial pain syndrome, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for left ankle 
sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1986 to 
October 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from November 2003 and January 2004 
rating decisions by the Atlanta, Georgia, Regional Office 
(RO) of the Department of Veterans Affairs (VA) and Board 
remand.


FINDINGS OF FACT

1.  Degenerative disc disease, L5-S1, with herniated nucleus 
pulposus and myofascial pain syndrome (lumbar spine 
disability) is manifested by lumbar spine forward flexion to 
10 degrees.

2.  Left ankle sprain (left ankle disability) is manifested 
by marked limitation of ankle motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 
percent for degenerative disc disease, L5-S1, with herniated 
nucleus pulposus and myofascial pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2007).  

2.  The criteria for a 20 percent evaluation for a left ankle 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for lumbar spine and left ankle 
disabilities, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
a post-remand re-adjudication of the veteran's claims, the 
October 2004 statement of the case and March 2006 and June 
2007 notification letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Lumbar spine evaluation

By a March 1989 rating decision, the RO granted service 
connection for the lumbar spine disability and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective October 27, 1988.  By a July 2003 rating 
decision, the RO assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5293, effective 
February 12, 2003.  By a November 2003 rating decision, the 
RO assigned a 30 percent evaluation, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, effective September 3, 2003.  The 
veteran appealed the disability evaluation.  In an October 
2004 rating decision and statement of the case (SOC), the RO 
assigned a 40 percent evaluation, under Diagnostic Code 5242, 
effective February 12, 2003 (the date of claim).  An August 
2007 supplemental SOC continued the evaluation.

In a March 2003 VA medical record, the veteran reported back 
spasms.  An April 2003 VA spine examination was conducted.  
The veteran reported sharp and moderate to severe back pain, 
7 to 8 hours per day, with increased pain upon walking more 
than 20 feet or standing more than 5 or 10 minutes.  Standing 
and walking precipitated daily flare-ups that lasted hours.  
Alleviating factors were Tylenol and rest.  The veteran 
denied bowel or bladder incontinence.  He ambulated with a 
cane, but did not wear a brace.  He reported that he was 
unable to pick up his 1 year old daughter or play sports with 
his son.  Upon examination, the veteran would not do any 
range of lumbar spine motion due to complaints of pain.  The 
examiner was unable to ascertain if this was secondary to 
pain or less than maximum effort.  There was intact lumbar 
curvature and no muscle spasms.  There were complaints of 
pain upon lumbar spine palpation and positive straight leg 
raise tests, but negative Lasegue's sign and no radiating leg 
pain.  There was no sharp or dull sensation over the complete 
left leg, but intact right leg sensation, 4/5 strength, and 
no atrophy of the lower extremity muscles.  The examiner was 
unable to elicit deep tendon reflexes at the knees or ankles.  
An x-ray showed slight anterior compression of the L2 
vertebra and degenerative disc disease with slight narrowing 
of the L5/6 disc space.  

In a September 2003 lay statement, E.W. asserted that the 
veteran wore a back brace, couldn't keep a job due to 
continual muscle spasms, could not bend, could not walk, had 
pain down his legs all the time, walked with a cane, took 
pain pills.  

An October 2003 VA spine examination was conducted.  The 
veteran reported severe back pain 24 hours per day that was 
10/10.  He reported that his back caused him to fall about 4 
times in the past year due to give-out and he was not able to 
get up and down.  The veteran stated that he walked with a 
cane and used a back brace.  He stated that the pain was 
exacerbated by walking, sitting, attempting to bend, or 
trying to lift anything.  Relief was provided by pain 
medication and rest.  He could only walk a few feet before 
his back pain makes him stop.  Upon examination, forward 
flexion was to 10 degrees, extension was to 0 degrees, left 
lateral flexion was to 10 degrees, and right lateral flexion 
was to 15 degrees, all due to pain.  There was a slow gait 
with cane, no curvature abnormalities, no muscle spasm, and 
no wasting of the buttocks or lower extremity musculature.  
Deep tendon reflexes appeared normal.  Strength testing could 
not be performed.  Sensory examination was normal.  An x-ray 
showed mild degenerative disc disease with slight narrowing 
of L5-S1 disc space.  

In October and December 2003 VA medical records, the veteran 
reported low back pain.  The assessment was low back pain.  
In another December 2003 VA record, the veteran reported low 
back pain.  He stated that over the counter medication did 
not provide relief.  The assessment was low back pain and 
obesity.  

In a December 2003 lay statement, the veteran reported muscle 
spasm and pain with no relief.  In a January 2004 lay 
statement, the veteran stated he had continual back muscle 
spasms and no relief of pain.  

A March 2004 VA spine examination was conducted.  The veteran 
reported back pain that was 10/10 and was exacerbated by any 
type of motion.  He took pain medication that did not provide 
relief.  He stated that he wore back brace, used a cane or 
wheelchair to get around, and could not lift, bend, twist, or 
carry anything.  The veteran stated that he could not walk 
any more than few feet without fear of falling.  He stated 
that his spine prevented him from working and from getting 
out of the house.  Upon examination, the veteran could not 
flex, extend, lateral bend, or rotate his lumbar spine, due 
to pain.  There was notable spasm of the lumbosacral spine, 
but no curvature abnormalities or muscular wasting of the 
back or lower extremities.  Lower extremity strength could 
not be assessed due to pain.  Sensorium appeared normal and 
deep tendon reflexes were normal and symmetric.  The veteran 
was assisted out of his brace and assisted back into the 
brace following examination.  The veteran arrived in a 
wheelchair and stood with a cane.  The diagnosis was 
degenerative disk disease at L5-S1 and compression of L2.  In 
May and June 2004 VA records, the veteran reported low back 
pain.  The assessments were low back pain and obesity.  

In a May 2004 lay statement, the veteran asserted continuous 
back muscle spasms.  In an October 2004 lay statement, the 
veteran asserted that for 52 weeks of the last year, he has 
had episodes of back spasms and excruciating pain.  He had a 
hard time sleeping, walking, and breathing.  

In February and May 2005 VA medical records, the assessments 
included chronic low back pain.  In an August 2005 VA record, 
the veteran denied new back pain or muscle spasms.  He used a 
cane and back brace and special insoles for his shoes.  Upon 
examination, there was steady gait with the use of cane.  The 
impression was chronic back pain.  The veteran was denied bed 
rest and was encouraged to keep active.  The veteran stated 
that he wanted to be put on bed rest to get an increased 
evaluation.  The examiner stated that at this time, bed rest 
would not be of benefit.  A July 2006 VA record assessed low 
back pain.  

In a December 2006 lay statement, the veteran reported sharp 
back pain and no range of motion and that he could not sleep 
at night or stand for long periods of time.  At the February 
2007 Board hearing, the veteran stated that he wore a back 
brace and used medication.  He stated that he couldn't sleep 
due to back pain.

March 2007 VA medical records assessed low back pain and 
indicated the veteran was instructed in ambulation with a 
cane.  A June 2007 VA spine examination was conducted.  The 
veteran reported constant sharp low back pain that was 10/10 
and radiated to the lower legs.  He stated that flare-ups 
occurred every day, during which he required help for 
activities of daily living.  Flare-ups were alleviated by 
rest.  The veteran asserted that he was always incapacitated 
because he could not do anything without pain.  He took over 
the counter medication once daily 3 to 4 times per week which 
was minimally effective.  He wore a back brace every day, 
used a cane for short distances, and used a wheelchair for 
long distances.  The veteran was unemployed and last worked 6 
to 7 years ago.  He could not play sports or exercise.  Upon 
examination, the gait could not be assessed.  There was 
lumbar area point tenderness, but no paravertebral spasms or 
malalignment.  The veteran refused to undertake any range of 
motion or repetition due to pain.  The sensory examination 
was negative.  A lumbar spine x-ray showed minimal decreased 
height of L2 of unclear clinical significance, otherwise 
unremarkable.  

In an October 2007 statement signed by 4 lay persons, it was 
asserted that the veteran had continual back spasms, 
stiffness, chronic back pain, and was bedridden.  In another 
October 2007 lay statement, E.W. noted that the veteran was 
bedridden years ago at her house for 2 months.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Thus, there is no prejudice to the veteran for the Board to 
apply the regulatory revisions of September 26, 2003 in the 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Prior to September 26, 2003, degenerative arthritis of the 
spine was rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  Limitation of lumbar spine motion was assigned a 
maximum 40 percent evaluation for severe limitation of 
motion.  38 C.F.R. § 4.71a, 5292 (2002).

Beginning on September 26, 2003, degenerative arthritis of 
the spine is rated under Diagnostic Code 5003, which rates 
established degenerative arthritis on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (2007).  Under the revised rating 
criteria for spine disabilities beginning on September 26, 
2003, a 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine and a 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) (2007).  Favorable ankylosis is fixation of a 
spinal segment in neutral position and unfavorable ankylosis 
is a condition in which a spinal segment is fixed in flexion 
or extension with certain additional complications.  
38 C.F.R. § 4.71a, General Rating Formula, Note (5).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2007).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The veteran's current 40 percent evaluation contemplates 
lumbar spine degenerative joint disease with forward flexion 
of the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242; 38 C.F.R. § 4.71a, General 
Rating Formula.

The evidence of record prior to September 26, 2003 indicates 
that the veteran refused to undertake any range of motion due 
to pain.  An inability to conduct lumbar spine motion 
constitutes severe limitation of motion which warrants a 
maximum 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Accordingly, an evaluation in excess of 40 
percent is not warranted for a lumbar spine disability prior 
to September 26, 2003.  

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For lumbar spine 
ankylosis, a 50 percent evaluation is assigned for 
unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2002).  Although the veteran would not undertake any 
range of motion, there is no evidence that the veteran's 
lumbar spine was fixed in unfavorable ankylosis.  An 
evaluation in excess of 40 percent prior to September 26, 
2003 is thus not warranted under this alternative diagnostic 
code.

For intervertebral disc syndrome, a maximum 60 percent 
evaluation was assigned for incapacitating episodes with a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  In addition, 
intervertebral disc syndrome could also be evaluated by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  An incapacitating episode was a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1).  Here, the veteran denied bowel or bladder 
incontinence and radiating leg pain.  Although a VA examiner 
could not elicit deep tendon reflexes and there appeared to 
be reduced sensation of the left lower extremity, there was 
negative Lasegue's sign and no other objective indication of 
neurological manifestations.  Moreover, the veteran did not 
report, and the evidence did not indicate, any incapacitating 
episodes.  An evaluation in excess of 40 percent prior to 
September 26, 2003 is thus not warranted under this 
alternative diagnostic code.

In addition, sacroiliac injury and weakness and lumbosacral 
strain criteria did not provide for an evaluation in excess 
of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5294-95 
(2002).  Moreover, there was no objective medical evidence of 
fracture of the vertebra, ankylosis of the complete, 
cervical, or dorsal spine, or limitation of cervical or 
dorsal spine motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5287, 5288, 5290, 5291 (2002).  Accordingly, 
prior to September 26, 2003, an evaluation in excess of 40 
percent for a lumbar spine disability is not warranted under 
alternative diagnostic codes.

The evidence of record after September 26, 2003 indicates 
lumbar spine forward flexion to 10 degrees in October 2003.  
In March 2004 and June 2007, the veteran refused range of 
motion due to pain.  Thus, the objective medical evidence of 
record essentially shows favorable ankylosis but does not 
demonstrate unfavorable ankylosis of the lumbar or complete 
spine.  38 C.F.R. § 4.71a, General Rating Formula.  
Accordingly, an evaluation in excess of 40 percent for a 
lumbar spine disability is not warranted after September 26, 
2003.

Additionally, an evaluation in excess of 40 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the record did not demonstrate any 
incapacitating episodes.  Although the veteran reported 
continuous incapacitation, there was no evidence of 
physician-ordered bed rest.  Additionally, an August 2005 VA 
physician specifically noted that bed rest would not be 
assigned and that the veteran should keep active.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007); see Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1).  In June 2007, the veteran reported 
radiation leg pain, but in October 2003, March 2004, and June 
2007 VA examinations, there were normal deep tendon reflexes 
and normal sensory examinations.  Accordingly, the veteran is 
not entitled to a separate 10 percent evaluation for 
neurological symptoms of a lumbar spine disability.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
reported chronic low back pain and muscle spasms.  The 
veteran reported that there was increased pain with walking, 
sitting, bending, twisting, or trying to lift anything.  
There were flare-ups which were precipitated by standing and 
walking.  Alleviating factors were Tylenol and rest, although 
the veteran reported that medication was minimally effective 
or ineffective.  The veteran reported sleep difficulty.  From 
April 2003 through October 2003, the veteran ambulated with a 
cane and used a back brace.  The veteran stated he could not 
walk more than 20 feet or stand more than 5 or 10 minutes 
without pain.  The veteran reported some falls due to give-
way.  Beginning in March 2004, the veteran used a cane or 
wheelchair to get around.  He stated that his spine prevented 
him from working and getting out of the house and that he was 
always incapacitated because he was always in pain.  Lay 
statements from acquaintances of the veteran indicated that 
the veteran wore a back brace, couldn't keep a job due to 
continual muscle spasms, could not bend, could not walk, had 
pain down his legs all the time, walked with a cane, took 
pain pills, and that the veteran was bedridden.  The 
objective medical evidence of record demonstrated that the 
veteran refused lumbar spine range of motion testing due to 
pain.  In April 2003, the examiner was unable to ascertain if 
this was secondary to pain or less than maximum effort.  
Throughout the time period, there was intact lumbar 
curvature, no muscle spasms, no muscle atrophy, normal 
reflexes, and good strength.  There were complaints of pain 
upon lumbar spine palpation.  There was a slow and steady 
gait with cane and the use of a wheelchair.  In March 2004, 
there were spasms.  In an August 2005, the veteran was denied 
bed rest because it would not be beneficial and encouraged to 
keep active.  Although the veteran reported much functional 
impairment, there was good strength, no muscle atrophy, 
mostly no spasms, and he was encouraged to keep active.  In 
addition, although the veteran's lumbar spine is essentially 
ankylosed due to pain, that does not mandate a higher 50 
percent evaluation as noted above.  Accordingly, the veteran 
is not entitled to an increased evaluation based on these 
provisions because the evidence of record shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain beyond that already contemplated within a 
40 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 206.

After review of the evidence, the evidence of record does not 
demonstrate that a rating in excess of 40 percent is 
warranted for a lumbar spine disability at any time during 
the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see also Hart, 21 Vet. App. 505.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left ankle evaluation

By a March 1989 rating decision, the RO granted service 
connection for a left ankle disability and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, effective October 27, 1988.  By a November 1994 rating 
decision, the RO reduced the evaluation to a noncompensable 
evaluation, effective February 1, 1995.  By a June 2002 
rating decision, the RO assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective 
December 15, 1997.  By a July 2003 rating decision, the RO 
continued the 10 percent evaluation.  The veteran appealed.  
In an October 2004 SOC and an August 2007 supplemental SOC, 
the RO continued the 10 percent evaluation.  

An April 2003 VA joints examination was conducted.  The 
veteran reported continuous ankle swelling and ankle pain 7 
to 8 hours per day, with increased pain upon standing or 
walking for greater than 5 to 10 minutes.  He denied any 
locking, heat, or redness.  The veteran reported daily flare-
ups that lasted a few hours.  Precipitating factors were 
standing and walking and alleviating factors were rest and 
Tylenol.  The veteran used a cane for his back and ankle.  He 
reported that the ankle did not affect his usual occupation, 
but affected his daily activities because he was unable to 
stand or walk for prolonged periods of time.  Upon 
examination, there was no redness, heat, edema, or effusion.  
The veteran showed objective evidence of pain upon palpation.  
There was abnormal and antalgic gait, but no unusual shoe 
wear pattern.  There was left ankle dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 degrees to 30 degrees.  An 
x-ray showed questionable mild swelling over the medial 
malleolus, otherwise no abnormality.  The diagnosis was no 
clinical or radiological evidence of osteoarthritis or other 
arthropathy.  

In a September 2003 lay statement, E.W. asserted that the 
veteran's left ankle was swollen and red all the time and the 
veteran could not walk on the ankle without severe pain.  

An October 2003 VA joints examination was conducted.  The 
veteran reported left ankle pain of 10/10 and weakness, 
stiffness, and swelling.  He could not walk short distances 
due to severe pain and had to use a cane.  He reported that 
although he tried to rest and elevate the ankle, there were 
no alleviating factors.  The veteran stated that his ankle 
affected his daily activities and ability to work.  He stated 
he was unable to weight bear.  Upon examination, there was 
mild ankle swelling, but no heat or erythema.  The veteran 
would not attempt the range of motion due to pain.  The ankle 
did not feel loose in its mortis.  An x-ray was inconclusive.  
In an October 2003 VA record, the veteran reported left ankle 
pain.  Upon examination, there was somewhat of a limp on the 
left foot while walking.  The assessment was history of left 
ankle pain.  

In a January 2004 lay statement, the veteran stated that his 
ankle was constantly swollen.  

In a February 2004 VA medical record, the veteran reported 
left ankle pain.  Medication did not help his pain.  Upon 
examination, there was tenderness of the left medial ankle.  
A March 2004 VA joints examination was conducted.  The 
veteran reported constant left ankle pain that was 10/10 and 
ankle swelling.  He reported difficulty weight bearing and 
used a cane, crutches, or wheelchair to get around.  
Medication, elevation, ice, and heat did not provide relief.  
The veteran reported that he could not work because he could 
not stand on his ankle.  The veteran stated the ankle 
affected his daily activities because he stayed in the house, 
did not get out, and could not walk.  He reported that he has 
an ankle brace.  Upon examination, there was no erythema, 
notable swelling, or scars.  There was left ankle plantar 
flexion to less than 10 degrees and dorsiflexion to less than 
10 degrees.  The Achilles was not inflamed or tender.  
Radiographic examination showed subtle soft tissue swelling 
of the left ankle joint.  In May and July 2004 VA records, 
the veteran reported limited ankle motion.  

In an October 2004 statement, the veteran stated that his 
left ankle was constantly swelling and he could hardly ever 
wear a shoe on that foot.  

In a February 2005 VA medical record, the veteran reported 
left foot pain.  A June 2005 VA x-ray impression was no acute 
abnormality of the left foot.  In an August 2005 VA record, 
the veteran used a cane and special insoles for his shoes.  
Upon examination, there was no left ankle edema and decreased 
flexibility.  There was a steady gait with use of cane.  The 
veteran stated that he wanted to be put on bed rest.  The 
examiner stated that at this time, bed rest would not be of 
benefit and that he should keep active.  In a March 2006 VA 
record, there was no swelling of the lower extremities.  

At the February 2007 Board hearing, the veteran reported 
excruciating left ankle pain.  He wore an ankle brace.

March 2007 VA medical records indicated the veteran was 
instructed in ambulation with a cane.  A June 2007 VA spine 
and joints examination was conducted.  The veteran reported 
left ankle pain of 10/10 with limited range of motion.  The 
veteran stated that he took over the counter medication which 
was not helpful.  He stated that his ankle was always flared 
up and that there were no alleviating factors.  The veteran 
stated that he used a cane for short distances and a 
wheelchair for long distances.  He could not play sports with 
his children and he was unemployed.  Upon examination, there 
was tenderness on palpation, but no redness, warmth, or 
swelling.  Dorsiflexion was to 5 degrees and plantar flexion 
was to 5 degrees, both with pain.  He refused any repetition 
due to pain.  

An October 2007 statement signed by 4 lay persons, asserted 
that the veteran had a swollen left foot.  

The veteran's current 10 percent evaluation contemplates 
moderate limitation of left ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).  A 20 percent evaluation is 
assigned for marked limitation of ankle motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  Here, there was left ankle 
dorsiflexion to 20 degrees, less than 10 degrees, and 5 
degrees, out of a normal 20 degrees.  There was left ankle 
plantar flexion to 30 degrees, less than 10 degrees, and 5 
degrees, out of a normal 45 degrees.  These findings more 
closely approximate marked, rather than moderate, limitation 
of left ankle motion, and thus more closely approximate the 
requirement for a maximum 20 percent evaluation.  38 C.F.R. § 
4.7 (2007) (noting that where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating); 38 C.F.R. 
§ 4.17a, Diagnostic Code 5271.  Accordingly, a 20 percent 
evaluation, but no more, for a left ankle disability is 
warranted.

The Board has considered other potentially applicable 
diagnostic codes for an evaluation in excess of 20 percent 
for a left ankle disability.  Schafrath, 1 Vet. App. at 595.  
But the objective medical evidence of record does not 
indicate impairment of the tibia and fibula with an ankle 
disability, ankylosis of the ankle, astragalectomy, malunion 
of the os calcis or astragalus, or ankylosis of the 
subastragalar or tarsal joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5262, 5270, 5272, 5273, 5274 (2007).  Accordingly, an 
increased evaluation is not warranted for a left ankle 
disability.

The Board has also considered whether there is any additional 
functional loss not contemplated in the 20 percent rating.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. 
App. at 206.  Factors involved in evaluating and rating 
disabilities of the joints include: weakness; fatigability; 
lack of coordination; restricted or excess movement of the 
joint; or, pain on movement. 38 C.F.R. § 4.45.  Throughout 
the time period, the veteran reported that his left ankle was 
continuously swollen and intermittently reported weakness or 
stiffness.  He also reported severe and continuous ankle 
pain, with increased pain upon standing or walking for 
greater than 5 to 10 minutes.  The veteran stated that his 
ankle affected his daily activities and his ability to work 
because he was unable to stand or walk for prolonged periods 
of time and had difficulty weight bearing.  The veteran used 
a cane and brace.  In April 2003, there were daily flare-ups 
that lasted a few hours and were precipitated by standing and 
walking and alleviated by rest and Tylenol.  As of October 
2003, the veteran reported that there were no alleviating 
factors.  Lay statements from the veteran's friends or 
acquaintances asserted that the veteran's left ankle was 
always swollen and red and the veteran could not walk on the 
ankle without severe pain.  The objective medical evidence of 
record showed mild ankle swelling, but no redness, heat, 
edema, erythema, or effusion.  There was objective evidence 
of pain upon palpation.  The veteran refused to conduct 
repetitive ranges of motion.  There was an antalgic but 
steady gait with a cane, with a slight limp but no unusual 
shoe wear pattern.  The ankle did not feel loose in its 
mortis, the Achilles was not inflamed or tender, but there 
was decreased flexibility.  Although the veteran reported 
flare-ups with no alleviating factors and continuous pain and 
swelling, there was objective evidence of steady gait, only 
mild ankle swelling, no redness, heat, edema, erythema, or 
effusion, and the veteran was encouraged to keep active.  
Accordingly, the Board finds that there is no additional 
functional loss not contemplated in the 20 percent rating and 
that an increased evaluation on this basis is not warranted.  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 20 percent for a 
left ankle disability at any time during the period pertinent 
to this appeal.  38 U.S.C.A. 5110; see also Hart, 21 Vet. 
App. 505.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for a left ankle disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Other considerations 

The Board has also considered the issue of whether the 
veteran's lumbar spine and left ankle disabilities presents 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 
38 C.F.R. § 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
evidence does not show that the lumbar spine and left ankle 
disabilities interfered markedly with employment beyond that 
contemplated in the assigned rating, nor have they warranted 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Although the veteran has reported that he is 
unemployable due to his back and ankle disabilities, the 
evidence of record does not so demonstrate.  The evidence of 
record does not show any hospitalization for the lumbar spine 
disability or the left ankle disability.  In the absence of 
any additional factors, the RO's failure to consider referral 
of this issue for consideration of extraschedular ratings did 
not prejudice the veteran.


ORDER

An increased evaluation in excess of 40 percent for 
degenerative disc disease, L5-S1, with herniated nucleus 
pulposus and myofascial pain syndrome is denied.

A disability evaluation of 20 percent, but no more, for a 
left ankle disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


